Citation Nr: 1200900	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-38 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from June 1939 to August 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO), which denied a rating in excess of 50 percent for PTSD.  

A June 2010 rating decision granted service connection for bilateral hearing loss and tinnitus and assigned 10 percent ratings for each disability effective March 29, 2010.  


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for an evaluation in excess of 50 percent for PTSD; and he has otherwise been assisted in the development of his claim.

2.  The evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to psychiatric symptomatology.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 50 percent for 
service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


      Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in November 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letter.  

The November 2009 letter provided information concerning effective dates that could be assigned if the increased rating claim was granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was conducted in November 2010.  

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  




Analysis of the Claim

The Veteran was originally granted service connection for PTSD in a July 2001 rating decision and assigned a 50 percent disability rating under Diagnostic Code 9411, effective February 26, 2001.  He filed a claim for increase in October 2009, which was denied by rating decision in December 2009; he timely appealed.

The Veteran has contended that his PTSD is more severely disabling than is reflected by the currently assigned 50 percent disability rating.  Because the Veteran's PTSD is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, a rating in excess of 50 percent for PTSD will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  
According to a June 2009 letter from K. R. Lemke, M.D., the Veteran was being followed for general medical care, to include for PTSD.

According to an October 2009 letter from R. E. Cash, M.D., he had treated the Veteran since June 2006 for psychiatric problems, to include flashbacks related to Vietnam, which had significantly heightened his anxiety and led to worsening insomnia.

The Veteran was provided a VA psychiatric evaluation in November 2009.  It was reported that he was sleeping better due to a change in his medication.  He felt panic when around large groups.  Psychological testing was noted to show an improvement in his depression.  The diagnoses were anxiety disorder, NOS (symptoms of PTSD) with symptoms of depression.  His GAF score was 56.

VA treatment reports dated from November 2009 to November 2010 reveal that the Veteran's treatment included group therapy.  It was noted during group counseling in August 2010 that the Veteran's mood appeared happy and his affect was mood congruent.  When seen in individual therapy in October 2010, he complained of flashbacks and sleep disturbance with nightmares.  On mental status evaluation, he was alert and oriented, dressed appropriately with fair hygiene, and had good eye contact.  His mood was close to euthymic, and his affect appeared appropriate to his mood.  His thought process was coherent; his general fund of knowledge, concentration, insight and judgment, and impulse control were all reported to be fair.  There was no overt psychosis or suicidal or homicidal ideation.  The diagnoses were chronic PTSD; depressive disorder, not otherwise specified; and mood disorder secondary to general medical condition.  His psychosocial and environmental problems were noted to be moderate; his GAF score was 45.

The Veteran underwent a VA Compensation and Pension evaluation in November 2010, which included review of the claims files.  It was noted that the Veteran ran he own plumbing business until he retired at age 65 in about 1986.  He had a solid marriage.  He complained of an increase in the severity and frequency of intrusive daytime memories and nightmares since his last VA evaluation.  He said that he was very uncomfortable in crowds.  The Veteran was described as oriented with no sleep impairment, panic attacks, visual hallucinations, or suicidal thoughts.  He was able to maintain at least minimal personal hygiene.  He did not have problems with activities of daily living.  PTSD was diagnosed, and the GAF score was 57.  The examiner noted that there was no reduced reliability or productivity due to PTSD and that the Veteran's PTSD symptoms were not severe enough to interfere with his occupational and social functioning.

VA treatment reports dated from later in November 2010 through May 2011 reveal that the Veteran reported an improved mood and an improved subjective sense of his ability to cope with his PTSD symptoms.  When seen in December 2010, the Veteran said that his mood and sleep were fair; his GAF score was 45.  It was reported in May 2011 by the same examiner who saw the Veteran in October 2010 that the Veteran's mood, sleep, and appetite were fair.  He denied hallucinations and homicidal/suicidal ideation.  On mental status evaluation, he was alert and oriented, with fair hygiene and good eye contact.  His mood was described as close to euthymic and his affect appeared appropriate to his mood.  His thought processes were coherent and goal directed.  There was no overt psychosis.  It was noted that his cognitive function had declined somewhat.  His insight and judgment were fair with fair impulse control.  The diagnoses were the same as in October 2010; his GAF score was 40.  His psychosocial and environmental problems were considered moderate.

As noted, the Veteran is in receipt of a 50 percent schedular evaluation for his PTSD.  This rating contemplates a disability of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

To warrant a higher rating, there would need to be evidence indicative of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

A review of the evidence noted above does not show the symptomatology required for a higher rating.  In particular, the findings on VA psychiatric evaluations in November 2009 and November 2010, as well as the outpatient reports for 2010 and 2011, reveal that the Veteran mood was at least fair and that he did not have problems with obsessional rituals which interfere with routine activities; speech that was intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  In fact, the Veteran's primary PTSD symptoms appear to be flashbacks and nightmares of Vietnam and difficulty being around groups of people.  

Although it was contended on behalf of the Veteran in November 2011 that his PTSD warrants a 70 percent evaluation based on the recent GAF scores of 45 and 40, with citations to Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) and Richard v. Brown, 9 Vet. App. 266, 267-68 (1996) in support of the seriousness of the Veteran's GAF scores, the Board notes that these scores, which were provided by the same examiner, do not correspond to the symptomatology normally needed to warrant a GAF score from 41 to 50.  A GAF score from 41 to 50 involves serious symptoms, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or any serious impairment in social, occupational, or school functioning, such as a person who has no friends and is unable to keep a job.  The recent psychiatric findings, including those reported in October 2010 and May 2011, show a Veteran with at least a fair mood and a solid marriage.  
In fact, when evaluated by VA in November 2010, the Veteran did not have problems with activities of daily living, there was no reduced reliability or productivity due to PTSD, and that the Veteran's PTSD symptoms were not considered severe enough to interfere with his occupational and social functioning.  Moreover, when seen in May 2011, he was alert and oriented, with fair hygiene and good eye contact.  His mood was described as close to euthymic, and his affect appeared appropriate to his mood.  His thought processes were coherent and goal directed.  There was no overt psychosis.  His insight and judgment were fair with fair impulse control.  The Board would also point out that a Veteran's GAF score is but one factor in determining his schedular rating.  

In reaching the above finding, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating in excess of 50 percent, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


